Title: To George Washington from Abraham Davenport, 10 August 1781
From: Davenport, Abraham
To: Washington, George


                        
                            Sir
                            Stamford Augt 10th 1781
                        
                        Your Excellency has undoubtedly been informed of the exposed situation of this part of the Country &
                            of the frequent incursions of the Enemy; several Inhabitants have been killed wounded & near Sixty within a short
                            time carried into confinement & robb’d of their property & unless some protection is afforded, those who
                            are of Ability & Inclination will retire into the Country & others will make their peace—The Ardor of the
                            people (which is to be lamented) has abated in consequence of their distresses so that very little Opposition is to be
                            expected from them.
                        If it be consistent with general Good for your Excelly to detach some part of the Army as Guards, upon this
                            representation I have no doubt it will be done—Genl Parsons will inform your Excelly of the designs of the Enemy against
                            this Town & can give you any other information you desire. I am with Esteem your Excelly most Obdt Sert
                        
                            Abrm Davenport
                        
                    